   
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re Terrorist Attacks on September 11, 2001 | 03 MDL 1570 (GB
ECF Case

 

 

 

 

This document relates to:

  
 

Ashton et al. v. al Qaeda Islamic Army, et al., 02-cv-6977 (GBD)(SN)
Bauer et al. v. al Qaeda Islamic Army, et al., 02-cv-7236 (GBD)(SN)

CORRECTED ORDER OF PARTIAL FINAL DEFAULT JUDGMENT ON
BEHALF OF BAUER I AND BAUER I PLAINTIFFS IDENTIFED AT EXHIBIT A

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibit A to this Order, certain Plaintiffs in Ashton et al. v. al Qaeda Islamic Army, et al., 02-cv-
6977 (GBD)(SN), and Plaintiffs in Bauer et al. v. al Qaeda Islamic Army, et al., 02-cv-7236
(GBD)(SN), who are each a spouse, parent, child, or sibling of a victim killed in the terrorist
attacks on September 11, 2001, and the Judgment by Default Against the Islamic Republic of
Iran (“Iran”) entered on August 31, 2015, together with the entire record in this case, and in
addition to the default judgment award for compensatory and punitive damages for the pre-death
conscious pain and suffering of each decedent, (see ECF Nos. 3226, 3229), it is hereby, it is
hereby;

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of certain Plaintiffs in Ashton et al. v. al Qaeda Islamic Army, et al., 02-cv-6977
(GBD)(SN), and Plaintiffs in Bauer et al. v. al Qaeda Islamic Army, et al., 02-cv-7236
(GBD)(SN), as identified in the attached Exhibit A, who are each a spouse, parent, child, or
sibling of individuals killed in the terrorist attacks on September 11, 2001, as indicated in the

attached Exhibit A, and it is

 

 
ORDERED that the Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,

as indicated in the attached Exhibit A; and it is

ORDERED that the Plaintiffs identified in Exhibit A are awarded prejudgment interest
of 4.96 percent per annum, compounded annually, running from September 11, 2001 until the

date of judgment; and it is

ORDERED that the Plaintiffs identified in Exhibit A may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on
this issue; and it is

ORDERED that the Bauer Plaintiffs not appearing on Exhibit A may submit in later
stages applications for solatium damages awards that will be approved on the same basis as

currently approved for the Plaintiffs appearing on Exhibit A.

Dated: New York, New York SO ORDERED:

— Sosugy BE DinwLk

 

 

Epo B. DANIELS
ited ‘States District Judge

 
EXHIBIT A

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

Estate of Family Member Relationship Solatium Award
W. David Bauer, II Heidi Bauer Pollard Sibling $4 250,000.00
Todd Beamer Margaret Beamer Parent $8,500,000.00
Melissa Wilson Sibling $4,250,000.00
Michele Beamer- Sibling $4,250,000.00
Sorenson
Paul F. Beatini Michael C. Beatini Parent $8,500,000.00
(died in 2014)
Michael L. Beatini Sibling $4,250,000.00
(died in 2015)
Colin Bonnett Cathyann Bonnett Spouse $12,500,000.00
Thomas Bowden Sheilah Bowden Parent $8,500,000.00
Shawn E. Bowman Jennifer J. Henry Spouse $12,500,000.00
Shawn E. Bowman, Sr. | Parent $8,500,000.00
Thomas Brennan John V. Brennan Parent $8,500,000.00
John O. Brennan Sibling $4,250,000.00
Mary Elizabeth Magee Sibling $4,250,000.00
John Anthony Candela | John Arthur Candela Child $8,500,000.00
Edward Carlino Lisa Torres Child $8,500,000.00
Michael J. Cunningham | Bernadette T. Hayes Sibling $4,250,000.00
Jack L. D’Ambrosi, Jr. Jack L. D'Ambrosi, Sr. Parent $8,500,000.00

(Died post-9/11)

 

 

Patrick Danahy

 

Mary Danahy

 

Spouse

 

$12,500,000.00

 

 

 
 

 

 

 

 

 

 

 

 

 

 

Estate of Family Member Relationship Solatium Award

Vincenzo Gallucci Joseph D. Gallucci Child $8,500,000.00
Filomena Grace Sibling $4,250,000.00
Santorelli

Linda Gronlund Arthur G. Gronlund Parent $8,500,000.00
(Died in 2002)

Scott Johnson Margaret Ann Johnson | Parent $8,500,000.00

Howard Kane Hally Ann Tanz Sibling $4,250,000.00

Adam Lewis Reilly R. Lewis Child $8,500,000.00
Arthur S. Lewis Child $8,500,000.00
Caroline P. Lewis Child $8,500,000.00

David Meyer Heidi Mennona Child $8,500,000.00
Heather Vulpone Child $8,500,000.00
Dawn Meyer-Fuchs Child $8,500,000.00
Kristine Meyer Sibling $4,250,000.00

Kevin Murphy Connor J. Murphy Child $8,500,000.00
Sally Ryan Parent $8,500,000.00
Timothy F. Murphy, Jr. | Parent $8,500,000.00
(Died post-9/11)
Mary Elizabeth Sibling $4,250,000.00
Dougherty
Timothy P. Murphy Sibling $4,250,000.00
John F. Murphy Sibling $4,250,000.00

Jean Peterson Catherine A. Stover Child $8,500,000.00
Grace P. Sherwood Child $8,500,000.00

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

Estate of Family Member Relationship Solatium Award
Steven F. Schlag Jean Nebbia Sibling $4,250,000.00
Ellen Hughes Sibling $4,250,000.00
Joseph Sisolak Suzanne J. Penavic Spouse $12,500,000.00
Teresa Reller Sibling $4,250,000.00
Michael Tanner Kenneth C. Tanner Sibling $4,250,000.00
Nicole Tanner- Sibling $4,250,000.00
D’Ambrosio
Maria Marasciulo Sibling $4,250,000.00
Scott Vasel Janyne Vasel Dembicki | Sibling $4,250,000.00
Alan Wisniewski Matthew P. Wisniewski | Child $8,500,000.00
Kevin York Mary E. York Peled Sibling $4,250,000.00
Zisa Phyllis A. Kelly Sibling $4,250,000.00

 

 

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

me meee xX
IN RE: .

ORDER
TERRORIST ATTACKS ON
SEPTEMBER 11, 2001 . 03 MDL 1570 (GBD) (SN)
ese we ewe ee ee eww EO rr rr ew rr ee eee x

This document relates to:

Ashton et al. v. al Qaeda Islamic Army, et al., 02 Civ. 6977 (GBD) (SN)
GEORGE B. DANIELS, United States District Judge:

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A-1 and A-2 at ECF No. 5881, plaintiffs in Ashton et al. v. al Qaeda Islamic Army, et al.,
02 Civ. 6977 (GBD) (SN) (“Ashton”), who are each the estate of a victim killed in the terrorist attacks
on September 11, 2001, and the Judgment by Default for liability only against the Islamic Republic
of Iran (“Iran”) entered on 08/26/2015, together with the entire record in this case, it is hereby:

ORDERED that service of process was effected upon Iran in accordance with 28 U.S.C.
§ 1608(a) for sovereign defendants;

ORDERED that final judgment is entered against Iran and on behalf of the Plaintiffs in Ashton,
as identified in the attached who are each the estate of a victim killed in the terrorist attacks on
September 11, 2001, who are each the estate of a victim killed in the terrorist attacks on September
11, 2001, as indicated in, as described in Exhibits A-1 and A-2;

ORDERED that Plaintiffs identified in Exhibits A-1 and A-2 are awarded: compensatory
damages for decedents’ pain and suffering in an amount of $2,000,000 per estate if not previously

awarded, as set forth in Exhibits A-1 and A-2;

 
ORDERED that Plaintiffs identified in the expert reports attached as Exhibit D to the
Declaration of James P. Kreindler, Esq., dated January 14, 2020 (and identified in Exhibits A-1 and
A-2), are awarded economic damages as set forth in Exhibits A-1 and A-2 and as supported by the
expert reports and analyses submitted as Exhibits C and D of the Declaration of James P. Kreindler,
Esq., dated January 14, 2020;

ORDERED that Plaintiffs identified in Exhibits A-1 and A-2 are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001 until the
date of judgment;

ORDERED that Plaintiffs identified in Exhibits A-1 and A-2 may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on this
issue; and it is

ORDERED that the remaining Ashton Plaintiffs not appearing on Exhibits A-1 and A-2 may
submit in later stages applications for damages awards, and to the extent they are for solatium or by
estates for compensatory damages for decedents’ pain and suffering from the September 11, 2001
attacks, they will be approved consistent with those approved herein for other plaintiffs in this action,
including the Plaintiffs appearing on Exhibits A-1 and A-2.

The Clerk of Court is directed to close the motion at ECF No. 5535 accordingly.

Dated: February 11, 2020
New York, New York
frp 14 nny SO ORDERED.

Souq £ Dawk

B. DANIELS
nited ates District Judge

 

 

 
